Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 11/12/2021. Claims 1, 5, 7, 8, 12, 14, 15, 19 and 20 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant's argues on pages 8-9 that the prior art does not teach creating a decision tree from the knowledge graph, creating a static workflow of a particular decision-making process using machine learning, or determining conditions from previous manual interventions of prior executions of a particular decision-making process. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 20160117593 A1, herein London) in view of Sun et al (US 7580911 B2, herein Sun), in further view of Srivastava (US 20190251487 A1, herein Srivastava).
Regarding claim 1, London teaches a computer-implemented method (para. [0092] recites context and meaning may be maintained in the form of partially or fully instantiated Knowledge Tree Graphs, which include a declarative method for representing (1) the structure of a task to be performed jointly by a human and a computer through a human-computer dialog, and (2) an execution model for conducting a dialog between the human and the computer that will result in the accomplishment of that task) comprising: 
automatically generating, using machine learning, a data structure that stores a knowledge graph for a particular decision-making process that is to be automated (para. [0016] recites a conversational system comprising a server is coupled to a telephone system. A speech processing system further comprises a speech biometric engine configured with a speaker identification routine; a language identification routine, and an audio recording mechanism. A reasoning-and-inference engine further comprising one or more agents may be chosen from the group consisting of an artificial intelligence engine, Bayesian inference engine and a decision-making engine and may have an adaptive learning engine further comprising a deep neural network learning engine. It may also have a plurality of data repositories including a data repository of phrase constructs; a customer-relationship management (CRM) data repository; and a business knowledge data repository. The speech biometric engine may identify a caller in a call session. If the caller is recognized, the reasoning-and-inference engine may select a knowledge-tree graph instantiation associated with the caller from the CRM data repository (i.e. generating a knowledge graph using machine learning)), 
the knowledge graph comprises one or more entities, one or more states of each of the entities (para. [0233] recites FIG. 7 is a diagram of a KTG (knowledge tree graph) Dialog Processing flow chart based on the embodiment described herein. Para. [0234] recites the begin and end states are the Incoming Call (begin state) in 717 and the "Continue with application-specific dialog" (end state) in 704. The ontology concepts include the Entity 700, Interaction 701, Person 702, Customer Interaction 707, and Phone Call 711 (i.e. the knowledge graph comprises entities and states of entities)), and transitions for each of the states (para. [0236] recites the dialog process begins with an Incoming phone call 717. The dialog transitions to the Time 718 property whereby AVIA collection information during the dialog to determine the time of the call (metadata about the call). In this case, AVIA can obtain the time from a programmed function that can access the AVIA server's built-in clock or may obtain the time from incoming caller id. Next, AVIA transitions to the Greet caller 723 state. For instance, AVIA might say "Hello, this is the AVIA for ABC Corp. How may I help you?" The dialog transitions to the Capture Voice state in 724 which in turn transitions to the decision node "Known caller?" in 725. AVIA must determine whether or not it recognizes the caller by analyzing the caller's voice print with the voice biometric engine (step 406 in FIG. 4A.) If it recognizes the voice, it transitions to the "Get Caller info from database" state in 720 which in turn transitions to obtain the Caller 719 identity which is a property field of the Phone call 711 and Person 702 ontology concepts (i.e. the knowledge graph comprises transitions for the states, in this example the known caller entity transitions to either “known” or “unknown”)), wherein the knowledge graph is generated automatically based on execution logs of the particular decision-making process (para. [0096] recites the dialog system continually collects statistics on the requests that it receives, both from all callers as well as statistics specific to each individual caller, thus providing a basis for the probabilities underlying these inferences. In this way the system becomes increasingly intelligent over time, unlike other approaches. The embodiment uses individual and global statistics to modify, adapt, and pre-populate KTGs (i.e. the knowledge graph is generated based on execution logs)); 
wherein generating the data structure to store the knowledge graph comprises: creating, using machine learning, a static workflow of the particular decision-making process by identifying a pattern of events performed during prior executions of the particular decision-making process by parsing the execution logs, the static workflow comprising a plurality of states for the particular decision-making process (fig. 1 and para. [0142] recite some embodiments may have a deep neural net learning component in both the adaptive learning engine 119 and the reasoning and inference engine 114 while other embodiments may not include one and/or use alternative components such as deep belief networks (DBNs), Bayesian networks, or convolutional neural networks (CNNs). The adaptive learning engine 119 interfaces with the context and meaning engine 112 and the reasoning and inference engine 114 as depicted by the arrows between them indicating the direction data input and output can flow (i.e. using machine learning to create a workflow of the decision-making process). The adaptive learning engine interfaces with various databases including, but not limited to, a customer relationship management (CRM) database 110 (which stores user preferences, information and caller data). Para. [0019] recites the CME may be further configured to perform historical context analysis to calculate if other callers are calling with regard to a specific reason by analyzing a plurality of knowledge-tree graph instantiations in the CRM data repository, across a plurality of callers, for a defined period of time (i.e. identifying patterns from prior executions of the decision-making process by parsing the execution logs). Para. [0234] recites the begin and end states are the Incoming Call (begin state) in 717 and the "Continue with application-specific dialog" (end state) in 704. The ontology concepts include the Entity 700, Interaction 701, Person 702, Customer Interaction 707, and Phone Call 711 (i.e. the workflow comprises a plurality of states for the decision-making process));
determining one or more conditions that were addressed [using the manual intervention] during the prior executions of the particular decision-making process by parsing webservice interactions performed during the prior executions at each of the plurality of states (para. [0019] recites the CME may be further configured to perform historical context analysis to calculate if other callers are calling with regard to a specific reason by analyzing a plurality of knowledge-tree graph instantiations in the CRM data repository, across a plurality of callers, for a defined period of time. Para. [0086] recites embodiments disclosed herein select system actions on the basis of Bayesian inference and artificial intelligence and are able to conduct the dialog in a flexible and dynamic fashion by taking into account information from the current dialog context as well as external information such as information from a database, Web Service, or other external sources (i.e. determining conditions from prior executions of the decision-making processing using previous web service interactions)); and assigning the transitions to each of the plurality of states in the static workflow based on the one or more conditions (fig. 8 and para. [0242] recite the action nodes are in 826,827, 828, and 829. The specific individuals (instances of an ontology concept) are in 815, 849, 850, 851, 842, 843, 859, and 860. The pre-programmed properties of a concept include 818,819, 820, 835,836,855,856, and 857. Properties instantiated during a call (shown as boxes with dashed line borders) include 833, 834, 837, 838, 839, 844, 845, 846, 847, 848, and 854. Possible transitions from one dialog state to another are shown by dashed arrows between properties instantiated during a call (e.g., information that AVIA must get from the caller). Para. [0255] recites in this example, dashed line directed edges go from the KTG template nodes in 845 to 846, from 846 to 847, from 847 to 848, from 848 to 854, and from 854 to 844. This is a possible dialog path showing a transition from one dialog state to another dialog state as AVIA prompts the user for case each detail of the case it needs in the "Get Incoming Potential Case Details" 829 action node (i.e. transitions between states in the workflow are assigned based on determined conditions));
automatically generating a conversation flow to obtain values for the one or more parameters [in the decision tree] (fig. 7 depicts an example of an automatically generated conversation flow; para. [0238] recites If AVIA is unable to determine that it is a known caller (e.g. the answer to decision node 725 is no), then AVIA will transition to the dialog state of ldentify (caller) language and store 725. During this dialog state, the caller's preferred/spoken language 713 is collected during the dialog and stored in the CRM database 703. The dialog then transitions to the Store voiceprint dialog state 727. At this dialog state, AVIA obtains the voiceprint of the caller in 715 (through biometric voice analysis of the caller's speech) which in turn is stored in the CRM database in 703. The dialog state then transitions to "Ask Caller for Name" 705 state where AVIA collects the caller's Name by prompting the caller for their name and then transitions to the Store name 721 state where the name is filled in the name data field property/slot of the Caller (Person) node in the KTG and then stored in the database 703 (i.e. generating the conversation flow to obtain values for parameters)); 
performing, via a graphical user interface, a machine-human conversation with a user to obtain the values of the one or more parameters [in the decision tree], the machine-human conversation comprising one or more dialogs from the conversation flow to converse with the user (para. [0240] recites the dialog state transitions to the "Continue with application-specific dialog" 704 end state in which AVIA will continue the dialog with the caller and take the appropriate actions, obtaining the required information needed (either by prompting the caller or obtaining it from third-party data sources as the case may be), and providing responses and information back the caller until AVIA has successfully handled and served the caller's purpose. After completion, the call can be terminated (i.e. performing a machine-human conversation comprising dialogs from a conversation flow). Para [0127] recites responses can be in other forms such as text displayed on a screen, SMS messages, email, images, and videos, and serve for example as alerts, confirmations, or promotionals. These responses may be provided by means of an email/video/text server. Actions may also be performed through integration with external services and third-party application programming interfaces (APIs) which may reside on the local computer, the local area network (LAN), or the Internet, such as home control, interaction with the Web of Things, wearable devices, and robots (i.e. the machine-human conversation can occur via a graphical user interface)); 
and notifying the user of a result of executing the process (para. [0240] recites the dialog state transitions to the "Continue with application-specific dialog" 704 end state in which AVIA will continue the dialog with the caller and take the appropriate actions, obtaining the required information needed (either by prompting the caller or obtaining it from third-party data sources as the case may be), and providing responses and information back the caller until AVIA has successfully handled and served the caller's purpose. For example, fig. 6B and para. [0232] recite if AVIA cannot confirm that its inference is correct as shown in decision node 646 based the analysis in 643, then it will notify the user that the restaurant does not serve asparagus as shown in 647. If, as in this example, it can confirm that asparagus is a food since it has learned that asparagus is a vegetable (and therefore a food), it will add the learned word "asparagus" to the KTG as a vegetable and store this information for future use in its knowledge fact repository data base in 648. It will then inform the caller that it does not serve asparagus as a topping on pizzas as shown in 649 (i.e. notifying the user of a result of executing the process)).
However, London does not explicitly teach creating, from the knowledge graph, for a particular user, a decision tree that represents a process execution model that includes conditions for one or more parameters that cause the entities in the knowledge graph to transition from a first state to a second state, and executing the process automatically by traversing the decision tree using at least the values of the one or more parameters obtained from the machine-human conversation.
(fig. 1 and col. 5 lines 11-22 recite the tool has four basic components: (1) A knowledge base 2 containing the service descriptions, (2) a workflow modeling inference engine 4 that generates all the valid workflow models by matching connectivity between various services in the knowledge base, and meeting user constraints, (3) a Petri Net simulator 6 that performs a simulation of each workflow by mapping it to a Petri Net, and (4) a GUI 8 to (a) obtain customer requirements through a series of questions 10 which narrow down the workflow options meeting those requirements, and (b) visualize service, product and Petri Net views of workflows. Col. 11 lines 53 – 60 recite representing JDF (job definition format) workflow structure in a formal graphical structure and its corresponding matrix allows a formal workflow analysis by means of rigorous analytical procedures rather than visual inspection and intuition. The theory of DAG (directed acyclic graph) and its applications (decision tree, Bayesian networks, machine learning, etc.) in many artificial intelligence fields provide a foundation for such a workflow analysis frame work. (i.e. creating a decision tree from the knowledge graph that represents conditions for parameters that cause entities to transition between states)), 
and executing the process automatically by traversing the decision tree using at least the values of the one or more parameters obtained from the machine-human conversation (col. 3 lines 26-36 recite a method of automatically generating workflows is provided. The method includes obtaining customer requirements, providing a knowledge base including at least one service description and selecting at least one combination of service descriptions from the at least one service description based on satisfaction of the customer requirements and satisfaction of determination of connectivity between service descriptions for each combination of the at least one combination. At least one valid workflow model is generated by inference, each workflow model including a combination of the at least one combination. Fig. 5 and col. 7 lines 18-22 recite in order to gather the workflow functionality requirements from the user, required attributes of services are selected directly on the GUI, or the user can respond to questions generated by an automated question-generation module. The questions eventually narrow down the set of workflows. Col. 7 lines 41-44 recite the user can also directly select the service constraints in the user interface. Service constraints are grouped based on their constraint type. All valid workflows containing the required specifications are obtained (i.e. traversing the decision tree using parameters obtained from a machine-human conversation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adapting the decision tree from Sun to supplement the knowledge tree graph from London. London and Sun are both directed to generating automated workflows based on user requirements obtained from machine-human interactions. One of ordinary skill would benefit from adding the decision tree workflows from Sun to improve the performance of London’s adaptive virtual intelligent agent when switching tasks or keeping track of complex dialog chains.
However, the combination of London and Sun does not teach wherein the execution logs represent historical execution of the particular decision-making process with manual intervention.
(para. [0161] recites the application server 102 automatically performs actions to enable the successful processing of the transaction or customer request. The automated actions are determined through either configuration or observance of previous manual actions from employees or through the ability of the system to learn the appropriate actions through Machine Learning training (i.e. the logs represent previously manual executions of a particular process)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the ability to determine automated actions based on observing previous manual actions from Srivastava to the adaptive intelligent agent from London (as modified by Sun). Srivastava and London are both directed to automating customer interactions, but London does not specify whether the tracked information on previous customer interactions includes manual interactions. One of ordinary skill would benefit from this combination as it would allow the adaptive intelligent agent from London to use a wider variety of previous interactions to learn from and improve its performance when performing new interactions.
Regarding claim 2, the combination of London, Sun, and Srivastava teaches the method according to claim 1, further comprising, assigning a weightage to the one or more parameters (London para. [0141] recites the Bayesian inference engine 116 dynamically tracks individual and global statistics for terms, words, and concepts used by callers. Based on these probabilities, the system then assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller (i.e. assigns a weight to parameters)).
Regarding claim 3, the combination of London, Sun, and Srivastava teaches the method according to claim 1, wherein the one or more parameters comprise internal parameters that are derived from the execution logs (London para. [0096] recites the dialog system continually collects statistics on the requests that it receives, both from all callers as well as statistics specific to each individual caller, thus providing a basis for the probabilities underlying these inferences. In this way the system becomes increasingly intelligent over time, unlike other approaches. The embodiment uses individual and global statistics to modify, adapt, and pre-populate KTGs (i.e. internal parameters are derived from execution logs)).
Regarding claim 4, the combination of London, Sun, and Srivastava teaches the method according to claim 1, wherein the one or more parameters comprise external parameters that are derived from one or more data sources that are external to the execution logs (London para. [0095] recites in addition to the frames representing various tasks which can be accomplished with the dialog system, and the ontologies which contain the concepts which the system knows about, the KTG framework is supplemented by a rich and extensible variety of additional knowledge sources. These additional knowledge sources include but are not limited to databases, business rules, information available via API's to Web Services, information available from the Semantic Web, as well as other knowledge sources which may be defined in the future (i.e. external parameters are derived from data sources external to the execution logs))
Regarding claim 5, the combination of London, Sun, and Srivastava teaches the method according to claim 4, wherein the one or more data sources include a policy document governing the particular decision-making process (London para. [0095] recites in addition to the frames representing various tasks which can be accomplished with the dialog system, and the ontologies which contain the concepts which the system knows about, the KTG framework is supplemented by a rich and extensible variety of additional knowledge sources. These additional knowledge sources include but are not limited to databases, business rules, information available via API's to Web Services, information available from the Semantic Web, as well as other knowledge sources which may be defined in the future (i.e. the data sources include rules, or a policy document)).
Regarding claim 6, the combination of London, Sun, and Srivastava teaches the method according to claim 5, further comprising, monitoring the one or more data sources, and in response to a change in the policy document, updating the knowledge graph (London para. [0089] recites an embodiment's dialog manager represents context and meaning in the form of a (fully or partially) instantiated Knowledge Tree Graph (KTG) or set of KTG's. Both the context of previous interactions with the caller as well as the context of the current interaction can be represented. For example, a caller could be a steady customer of a pizza restaurant. When the customer calls in a new order, after the application identifies the customer, it retrieves the stored KTG's from that customer's earlier interactions with the pizza shop, and calculates that this particular customer orders pepperoni 7 5% of the time, mushrooms 10% of the time, and something else 15% of the time. Based on this history, the application would ask the customer, "Do you want pepperoni today?" When the customer says "yes", the dialog manager will fill in one "topping" slot in the current KTG with the value "pepperoni". The next time this caller calls, the probability that they want to order pepperoni will be even higher because the KTG is storing the history of the interaction with each customer (i.e. updating the knowledge graph in response to determining that a change has been made to the policy)).
Regarding claim 7, the combination of London, Sun, and Srivastava teaches the method according to claim 1, further comprising, parsing, from the execution logs the static workflow of the particular decision-making process (London para. [0019] recites the CME may be further configured to perform historical context analysis to calculate if other callers are calling with regard to a specific reason by analyzing a plurality of knowledge-tree graph instantiations in the CRM data repository, across a plurality of callers, for a defined period of time. Para. [0020] recites if the speaker is recognized, selecting a knowledge-tree graph instantiation associated with the speaker from a customer-relationship management data repository. If the speaker is not recognized, selecting a knowledge-tree graph template from a business knowledge data repository associated with a type of activity and creating a knowledge-tree graph instantiation which is associated with the speaker. Para. [0021] recites if the knowledge-tree graph instantiation is new, pre-populating a set of nodes in the knowledge-tree graph instantiation with, at least, a first data item from a business-specific data repository and generating a prompt to elicit a second data item to fill in an empty node in the knowledge-tree graph instantiation (i.e. parsing a static workflow from execution logs or historical context))
Claim 8 is a system claim and its limitations are included in claim 1. The only difference is that claim 8 requires a system (London para. [0007] recites an aspect comprises a conversational system comprising at least one server coupled to a telephone system wherein the server further comprises a context-and-meaning engine and a reasoning-and-inference engine). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a system claim and its limitation is included in claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 15 is a computer readable storage medium claim and its limitations are included in claim 1. The only difference is that claim 15 requires a computer readable storage medium (London para. [0057] recites "Knowledge Tree Graphs (KTGs)," also known as "knowledge-trees" for short, are dynamic flexible data structures stored in a tangible computer-readable memory that maintains relationships between concepts and information so as to enable context and meaning to be maintained over time, by means of instantiated (filled) and un-instantiated (unfilled) slots). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a computer readable storage medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a computer readable storage medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a computer readable storage medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a computer readable storage medium claim and its limitation is included in claim 5. Claim 19 is rejected for the same reasons as claim 5.
Claim 20 is a computer readable storage medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200147791 A1 (Safary et al) teaches using machine learning to process robotic process automation execution logs in order to handle exceptions to normal subroutines.
“Automated discovery of business process simulation models from event logs” (Carmago et al) teaches a literature review of robotic process automation methods and processes.
“Robotic Process Automation” (van der Aalst et al) teaches using artificial intelligence to observe a human performing a process in order to learn to accomplish that process automatically. 
“A Petri Net model view of decision making: an operational management analysis” (Mehrez et al) teaches using Petri nets to model complex decision-processes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./Examiner, Art Unit 2121   




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121